 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”), dated as of November 16, 2011, is
entered into by and between Dynasil Corporation of America for itself and/or on
behalf of any of its wholly-owned subsidiaries (collectively, the “Company”) and
Dr. Gerald Entine, individually (the “Executive”).

RECITALS

 

WHEREAS, the Company and the Executive entered into an Employment Agreement as
of July 1, 2008 (the “Employment Agreement”), which expired on January 1, 2010,
and from such expiration the Executive has been an employee at will of the
Company serving as the President of RMD Research, a division of the Company; and

 

WHEREAS, the Company and the Executive wish to provide for the termination of
the Executive’s employment with the Company and his retirement from the Board of
Directors under the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Executive do hereby covenant and agree as follows:

 

1. Termination of Employment.

 

1.1 Termination. The Company and the Executive each acknowledge and agree to the
termination of the Executive’s employment with the Company as of November 30,
2011 (the “Separation Date”). Subject to the limited exceptions set forth in
next sentence of this Section 1.1, from the Separation Date through March 31,
2012, the Executive will not enter the premises of the Company, including,
without limitation, its offices at 44 Hunt Street, Watertown, Massachusetts,
without the advance written approval of the Chairman of the Board of Directors
of the Company (the “Chairman”) or the President of the Company. Notwithstanding
the foregoing, the Executive may enter the premises of 44 Hunt Street,
Watertown, Massachusetts solely in his capacity as a representative of Charles
River Realty, the landlord of the Leases (as defined below) for business matters
solely and directly related to the Leases, provided that such access complies
with Section 15 and other terms of the Leases and the Executive must provide the
President of the Company with advance written notice of at least one (1)
business day prior to such access and must adhere to all applicable Company
policies, procedures and directions during such access. Upon the request of the
Chairman only, the Executive may enter into a consulting agreement with the
Company on terms to be mutually agreed upon by the parties.

 



 

 

 

1.2 Severance Pay and Continuation of Certain Benefits; Accrued Obligations.

 

1.2.1Severance Pay and Continuation of Certain Benefits. Provided that the
Executive signs and returns the irrevocable general release set forth as Exhibit
A and subject to the continued compliance with the covenants set forth in this
Agreement, from the Separation Date until December 31, 2012, the Company shall
continue (i) to pay the Executive an amount of money equal to his current annual
salary of $325,000, in accordance with its normal payroll practices and less
legally required deductions, Executive’s contributions toward group benefits and
those other deductions authorized by the Executive in writing (“Severance Pay”),
and (ii) to provide to the Executive (and his eligible dependents) group health
and dental benefits maintained or sponsored by the Company immediately prior to
the Separation Date, at the same level and subject to terms at least as
favorable to the Executive as in effect immediately prior to the Separation
Date. Thereafter, the Company will respect the Executive’s rights, if any, to
continued coverage, at his sole expense, under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

 

1.2.2Accrued Obligations. In addition to the foregoing, the Company shall pay or
provide to the Executive all of the following (collectively the “Accrued
Obligations”), reduced by any applicable withholding taxes:

 

(a)any accrued but unpaid base salary through the Separation Date, such amount
to be paid on the Separation Date;

 

(b)any unpaid or unreimbursed expenses to which the Executive is entitled to
reimbursement in accordance with normal Company policies;

 

(c)any benefits accrued under or pursuant to the Company’s 401(k) plan or any of
the Company’s other employee benefit plans, payable at such times as provided
under those plans;

 

(d)rights to indemnification by virtue of the Executive’s position as an officer
or director of the Company or its subsidiaries and the benefits under any
director’s and officer’s liability policy maintained by the Company, in
accordance with the terms thereof.

 

The Executive acknowledges that he has no accrued but unpaid vacation time
through the Separation Date.

 

1.2.3No Additional Benefits. Other than the Severance Pay and the continuation
of welfare benefits and the Accrued Obligations, each as set forth in this
Agreement, the Executive acknowledges that he is not entitled to receive any
separation pay or severance benefits under any plan, program or policy of the
Company, including its parent, subsidiaries, affiliates, predecessors,
successors and assigns.

 



-2-

 

 

2. Settlement of Lease Matter Between Radiation Monitoring Devices, Inc. and
Charles River Realty, dba Bachrach, Inc. On the Separation Date, the Executive
shall pay, or shall cause Charles River Realty, dba Bachrach, Inc. (“CRR”), to
pay the Company the amount of $52,000 (the “Lease Settlement”), in addition to
the $75,000 that CRR credited as rental payment as of September 11, 2011 on
behalf of Radiation Monitoring Devices/RMD Instruments Corp. (collectively,
“RMD”) with respect the leases at 44 Hunt Street, Watertown, Massachusetts (the
“Leases”). The Lease Settlement shall resolve the dispute between the Company
and CRR with respect which party bears the cost of the parking lot expenditures
incurred in 2011 under Sections 11 and 12 of the Leases (the “Parking Lot
Expenditures”).

 

3. Nondisclosure. Executive agrees to hold in strictest confidence, and not to
use or to disclose to any person, firm, corporation, or organization without
written authorization of the Board of Directors or President/CEO of Company, any
Confidential Information of Company. Executive understands that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customer lists and customers (including, but not limited to,
customers of Company on whom Executive called or with whom Executive became
acquainted during the term of Executive’s employment), markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information disclosed to the Executive by Company either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment. The parties understand that Confidential Information does not include
any of the foregoing items that have become publicly known and made generally
available through no wrongful act of Executive or of others who were under
confidentiality obligations as to the item or items involved. In the event that
Executive required by law to disclose any Confidential Information, Executive
will give Company prompt advance written notice thereof and will provide Company
with reasonable assistance in obtaining an order to protect the Confidential
Information from public disclosure.

 

4. Return of Property. On or before the Separation Date, the Executive shall
return all property belonging to Company, including but not limited to
computers, papers, files, documents, reference guides, equipment, keys, access
key tag/card, identification cards, credit cards, software, computer access
codes, disks, supplies and institutional manuals, and the Executive shall not
retain any copies, duplicates, reproductions or excerpts of any of the
foregoing, whether in hardcopy, electronic or any other format. To the extent
the Executive has any Company property stored in electronic format on the
Executive’s personal home computer(s) or other personal electronic storage
device(s), the Executive shall forward a copy of such property to Patty Kehe at
pkehe@dynasilcorp.com and then shall irretrievably delete such property from the
Executive's personal home computer or other electronic storage device(s) on or
before the Separation Date.

 



-3-

 

 

5. Nonsolicitation; Noncompetition; Cooperation with Litigation.

 

5.1 Nonsolicitation. To the extent permitted by law, the Executive agrees that
beginning on the Separation Date and ending on December 31, 2012, the Executive
shall not either directly or indirectly (i) solicit, induce, recruit or
encourage any of the Company’s employees or consultants to leave their
employment or cease consulting for Company, or take away any such employees or
consultants, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of Company, either for himself or for any other person
or entity, (ii) cause or attempt to cause any existing customer of the Company
to divert, terminate, limit, modify adversely or not enter into any business
relationship with the Company, or (iii) approach, contact or solicit any
existing or potential partner of the Company, in an attempt to enter into a
similar partnership as the one then currently in place between the Company and
such partner, or offering to enter into an arrangement that would effectively
eliminate or replace the then existing Company - partner relationship.

 

5.2 Noncompetition. To the extent permitted by law, the Executive agrees that
beginning on the Separation Date and ending on December 31, 2012, the Executive
shall not either directly or indirectly engage in (whether as an employee,
consultant, proprietor, partner, director or otherwise), or have any ownership
interest in, or participate in the financing, operation, management or control
of, any person, firm, corporation or business that engages in or proposes to
engage in a business competitive with any business in which Company was engaged
during the term of the Executive’s employment or in which, during the term of
the Executive’s employment, the Company proposed to later become engaged.
Notwithstanding the foregoing, the parties acknowledge that the Executive may
engage in Small Business Innovation Research (SBIR) or other similar research
projects in areas in which the Company is not currently engaged or in which,
during the term of Executive’s employment, the Company did not propose to later
become engaged. The scope of the covenant set forth in this Section 5.2 shall be
worldwide. The Executive acknowledges that Company’s technology and products
have worldwide application, including without limitation over the Internet, and
that such scope is reasonable. It is agreed that ownership of no more than 2% of
the outstanding voting stock of a publicly traded corporation shall not
constitute a violation of this provision.

 

5.3 Cooperation with Litigation. The Executive agrees that he will cooperate
fully with the Company in connection with any existing or future litigation and
investigations against the Company, whether administrative, civil, or criminal
in nature, and to the extent that the Company deems his cooperation necessary.
The Company agrees that any requests for the Executive’s cooperation made
pursuant to this Section will be made in good faith, and to the extent possible,
the Company will provide reasonable notice of the need for such cooperation and
will make a good faith effort to accommodate the Executive’s reasonable
scheduling needs in coordinating such cooperation. The Company shall reimburse
the Executive for all reasonable expenses (including reasonable attorney’s fees
and costs) incurred consistent with Company policy (other than legal fees), for
any such assistance provided by Executive pursuant to this Section 5.3 after the
Separation Date.

 



-4-

 

 

6. Standstill. From the date of this Agreement until September 30, 2012, unless
the Company’s Board of Directors shall otherwise consent in advance, Executive
will not (and Executive will not assist or encourage others) directly or
indirectly, (i) acquire or offer to acquire, seek, propose or agree to acquire,
by means of a purchase, agreement, business combination or in any other manner,
beneficial ownership of any securities or assets of the Company, including
rights or options to acquire such ownership, (ii) seek or propose to influence,
advise, change or control the management, Board of Directors, governing
instruments or policies or affairs of the Company, including, without
limitation, by means of a solicitation of proxies (as such terms are defined in
Rule 14a-1 of Regulation 14A promulgated pursuant to Section 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”), disregarding clause (iv)
of Rule 14a-1(l)(2) and including any exempt solicitation pursuant to Rule
14a-2(b)( 1) or (2)), or seeking to influence, advise or direct the vote of any
holder of voting securities of the Company, (iii) enter into any discussions,
negotiations, arrangements or understandings with any third party with respect
to the foregoing, or (iv) publicly disclose any intention, plan or arrangement
to do any of the foregoing.

7. Nondisparagement. Executive agrees not to make or publish disparaging
statements of any kind (whether written or oral) regarding the Company, its
subsidiaries, related and affiliated companies and entities, or their respective
present or past shareholders, directors, officers, or employees. The Company
agrees not to make or publish disparaging statements of any kind (whether
written or oral) about the Executive. Following September 30, 2012 if the
Executive engages in any of the activities specified in Section 6, the parties
acknowledge that engaging in such activities of and in themselves shall not
constitute disparagement, provided that any related statements by the Executive
are truthful.

 

8. General.

 

8.1 Equitable Remedies. The Executive agrees that it would be impossible or
inadequate to measure and calculate Company’s damages from any breach of the
covenants set forth herein. Accordingly, the Executive agrees that if he
breaches any of such covenants, the Company will have available, in addition to
any other right or remedy available, the right to obtain an injunction from a
court of competent jurisdiction restraining such breach or threatened breach and
to specific performance of any such covenant of this Agreement. The Executive
further agrees that no bond or other security shall be required in obtaining
such equitable relief and hereby consents to the issuance of such injunction and
to the ordering of specific performance.

 

8.2 Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid, the invalidity of such provision
shall not affect other provisions of this Agreement.

 



-5-

 

 

8.3 Non-Assignable. The terms of this Agreement shall be binding upon the
parties hereto and their respective heirs, successors and assigns, provided that
no Severance Pay shall be payable to the estate of the Executive in the event of
the Executive’s death. Neither this Agreement nor any rights or interests
hereunder shall be assignable by the Executive, his beneficiaries or legal
representatives without the Company’s prior written consent.

 

8.4 No Admission. The execution of this Agreement does not represent and shall
not be construed as an admission of a violation of any statute or law or breach
of any duty or obligation by either the Executive or the Company.

 

8.5 Entire Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral, including the Employment Agreement. The terms
of this Agreement may be changed, modified or discharged only by an instrument
in writing signed by each of the parties hereto.

 

8.6 Counterparts; Signatures by Fax. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Signatures sent by
fax or PDF file shall constitute originals.

 

8.7 Governing Law. This Agreement shall be construed, enforced and interpreted
in accordance with and governed by the laws of the State of Massachusetts,
without reference to its principles of conflicts of law, except to the extent
that federal law shall be deemed to preempt such state laws.

 

8.8 Confidentiality. This Agreement is confidential and neither the Agreement
nor any of its terms or contents shall be made public by the Executive or the
Company or otherwise disclosed by the Executive to any person other than his
immediate family, or by the Executive or the Company to his or its, attorney,
tax advisor or accountant, except as required by law, government or stock
exchange regulation, or if necessary to enforce this Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

-6-

 

 

 IN WITNESS WHEREOF, the Executive and a duly authorized officer of the Company
have executed this Agreement as of the date first written above.

 

  DYNASIL CORPORATION OF AMERICA         By:     Title:                      
EXECUTIVE             Dr. Gerald Entine

 

 

CHARLES RIVER REALTY (DBA BACHRACH, INC.),

solely with respect to Section 2 hereof

 

 

By:____________________________

Name: Dr. Gerald Entine

Title:

Signature Page for Separation Agreement

 

-7-

 

 

Exhibit A

GENERAL RELEASE

I, Gerald Entine, individually, in consideration of and subject to the
performance by Dynasil Corporation of America (the “Company”), of its
obligations under the Separation Agreement by and between the Company and myself
dated as of November 16, 2011 (the “Agreement”), do hereby release and forever
discharge as of the date hereof, the Company and any of its respective present
and former subsidiaries and affiliates and all present and former managers,
directors, officers, agents, representatives, employees, successors and assigns
of the Company, and its respective subsidiaries, affiliates and direct or
indirect equityholders of the Company (collectively, the “Released Parties”) to
the extent provided below.

1.I understand that any payments or benefits paid or granted to me under
paragraph 1.2 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand that I will not receive the payments and benefits
specified in paragraph 1.2 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. I also acknowledge and represent that
I have received all payments and benefits that I am entitled to receive (as of
the date hereof) by virtue of any employment by the Company and service as
member of the Board of Directors of the Company.

 

2.Except as provided in paragraph 4 below and except for the obligations of the
Company under the Agreement, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, individually, and on behalf of any of my heirs, executors, administrators or
assigns, may have or are connected with any matter or thing relating in any way
to my employment by the Company and/or my service as member of the Board of
Directors of the Company that has occurred prior to my signing this General
Release, including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the
Rehabilitation Act of 1973; the Civil Rights Act of 1991; the Age Discrimination
in Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress or defamation; or any claim for
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 



-8-

 

 

 

3.For the avoidance of doubt: (A) this General Release is given by me,
individually (and on behalf of my heirs, executors, administrators or assigns as
and to the extent expressly provided in paragraph 2 above), and not by me on
behalf of any other person or entity in any representative or other capacity
whatsoever, whether legal or beneficial, and (B) without limiting the foregoing,
the term “Claims” expressly excludes: (i) any and all rights that the Gerald
Entine 1988 Family Trust may have solely in its capacity as a member of RMD
Instruments, LLC, Massachusetts limited liability (“Seller”) pursuant to Section
1.4(c) of the Asset Purchase Agreement dated July 1, 2008 by and among the
Company, RMD Instruments Corp., a Delaware corporation and a wholly-owned
subsidiary of the Company, Seller, Gerald Entine 1988 Family Trust and the other
Principal Members identified therein; (ii) without limiting the provisions of
Section 2 of the Agreement, any and all rights of CRR under the Leases relating
to the premises located at 44 Hunt Street, Watertown, Massachusetts, other than
with respect to the Parking Lot Expenditures which are addressed by Section 2 of
the Agreement; (iii) any defenses which I may have to any subsequent claim
asserted against me by the Company, including, without limitation, any relating
in any way to my employment by the Company and/or my service as member of the
Board of Directors of the Company; and/or (iv) any rights to indemnification
that the Executive may have by virtue of the Executive’s position as an
executive officer and/or director of Company or its subsidiaries.

 

4.I agree, and it is understood, that this General Release does not limit my
right to file, cooperate with or participate in an age discrimination proceeding
before a state or federal fair employment practices agency provided Employee
does not recover any monetary benefits in such proceeding. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.I represent that I have not filed any claim against the Company in any forum
up to the date of this General Release.

 

6.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7.I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

8.Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 



-9-

 

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE AS FOLLOWS:

9.I HAVE READ THIS GENERAL RELEASE CAREFULLY;

 

10.I UNDERSTAND ALL OF TERMS OF THIS GENERAL RELEASE AND KNOW THAT I AM GIVING
UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

11.I VOLUNTARILY CONSENT TO EVERYTHING IN THIS GENERAL RELEASE;

 

12.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS GENERAL
RELEASE AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE
CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

13.I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON NOVEMBER 8, 2011 TO CONSIDER IT;

 

14.I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

15.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO HERETO; AND

 

16.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 



  Dr. Gerald Entine     Date:  

 



-10-

 